     Case 3:20-cv-02211-MMA-WVG Document 12 Filed 04/09/21 PageID.71 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    JONATHAN WEBB,                                    Case No.: 20-CV-2211-MMA-WVG
12                                     Plaintiff,
                                                        ORDER ON JOINT MOTION TO
13    v.                                                APPROVE TIME CHANGE FOR
                                                        ATTORNEYS-ONLY TELEPHONIC
14    MIDLAND CREDIT MANAGEMENT,
                                                        STATUS CONFERENCE WITH
      INC.; MIDLAND FUNDING, LLC; and
15                                                      THOMAS F. LANDERS
      DOES 1 through 10, inclusive,
16                                  Defendants.
17
18
19         Pending before the Court is the Parties’ April 9, 2021 Joint Motion to Approve Time
20   Change for Attorneys-Only Telephonic Status Conference with Thomas F. Landers (“Joint
21   Motion”). (Doc. No. 11.) The Parties move the Court to reset the time of defense counsel’s
22   telephonic Pre-Early Neutral Evaluation Conference (“Pre-ENE”) in light of a scheduling
23   conflict preventing counsel from appearing at 9:00 a.m. on Friday, April 16, 2021, per the
24   Court’s March 9, 2021 Order (Doc. No. 9). Having reviewed and considered the Parties’
25   submission and defense counsel’s availability stated therein, the Court GRANTS the Joint
26   Motion and ORDERS defense counsel to appear telephonically for the Pre-ENE on Friday,
27   April 16, 2021 at 7:30 a.m. Chambers will initiate the Pre-ENE Conference and call
28   defense counsel at the telephone number previously lodged. Finally, Plaintiff’s counsel

                                                    1
                                                                            20-CV-2211-MMA-WVG
     Case 3:20-cv-02211-MMA-WVG Document 12 Filed 04/09/21 PageID.72 Page 2 of 2



1    shall telephonically appear for the Pre-ENE Conference with the Court as ordered in the
2    Court’s March 9, 2021 Order (Doc. No. 9), on Friday, April 16, 2021 at 9:00 a.m.
3          IT IS SO ORDERED.
4    Dated: April 9, 2021
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                         20-CV-2211-MMA-WVG
